Name: Commission Regulation (EEC) No 1864/88 of 30 June 1988 amending certain 'guide' quantities provided for in Regulation (EEC) No 3960/87 under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  international trade
 Date Published: nan

 No L 166/251 . 7 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1864/88 of 30 June 1988 amending certain 'guide' quantities provided for in Regulation (EEC) No 3960/87 under the supplementary mechanism applicable to trade in beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84 (4) thereof, Whereas Commission Regulation (EEC) No 3960/87 of 22 December 1987 fixing the indicative ceilings and the 'guide' quantities for 1988 under the supplementary mechanism applicable to trade in beef and veal (') fixes the 'guide' quantities for 1988 for imports into Spain of live animals and fresh or chilled meat from the Community as constituted at 31 December 1985 at 14 850 head and 2 475 tonnes respectively ; whereas 90 % of the said quantities were used during the first six months ; whereas, in order to avoid a major increase in prices of those products in Spain and to ensure supplies to that market, provision should be made for the quantities laid down of the products referred to above to be exceeded in line with the anticipated trend in Spanish demand ; Whereas provision also should be made for a review of the situation on the Spanish market before 31 October 1988, with a view possibly to increasing the 'guide' qunatities to the level of the indicative ceiling in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 3905/87 (3) ; Whereas the conditions for applying Article 6 of Regulation (EEC) No 3960/87 for the abovementioned products should accordingly be specified ; Article 1 1 . For meat of animals of the bovine species, fresh or chilled, the 'guide' quantity laid down in the Annex to Regulation (EEC) No 3960/87 may be exceeded by 2 750 tonnes equivalent carcase weight. 2. For live animals of the bovine species, the 'guide' quantity laid down in the Annex to Regulation (EEC) No 3960/87 may be exceeded by 1 2 500 head. 3 . Before 31 October 1988, the Commission shall review the situation on the Spanish market with a view possibly to increasing the 'guide' quantity to the level of the indicative ceiling in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . 4. The figure '20 %' in Article 6 of Regulation (EEC) No 3960/87 shall be calculated on the basis of the 'guide' quantities originally laid down in the Annex to that Regulation . Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 371 , 30. 12. 1987, p. 33 . (2) OJ No L 148 , 28 . 6 . 1968, p . 24. 0 OJ No L 370, 30 . 12. 1987, p. 7.